Citation Nr: 1217194	
Decision Date: 05/14/12    Archive Date: 05/24/12

DOCKET NO.  09-39 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disability.

2. Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Ishizawar, Counsel


INTRODUCTION

The Veteran had active duty service from October 1966 to June 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran's notice of disagreement (NOD) was received in April 2008.  A statement of the case (SOC) was issued in September 2009, and a substantive appeal was received in October 2009.  The Veteran testified at a March 2012 Board video conference hearing.  A transcript is of record.

The Board notes that although the Veteran initially requested to reopen his claim of service connection for lumbar scoliosis (see October 2006 VA Form 21-256), at the March 2012 Board video conference hearing, it was noted that he also had a current diagnosis of degenerative disc disease for his low back, and it was argued that this was either the direct result of his service or the result of his lumbar scoliosis having been aggravated by service.  The requirement to identify the benefit sought means that a claimant must describe the nature of the disability for which he is seeking benefits.  See Ingram v. Nicholson, 21 Vet. App. 232, 256-57 (2007).  A claimant may satisfy this requirement by referring to a body part or system that is disabled or by describing symptoms of the disability.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009); see also Clemons v. Shinseki, 23 Vet. App. 1 (2009) (when determining the scope of a claim, the Board must consider "the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that [VA] obtains in support of that claim").  Accordingly, the Board has recharacterized the Veteran's claim in this matter as one to reopen a claim of service connection for a low back disability.  

Also as an initial matter, the Board notes that in September 2010, the Veteran was advised that because his compensation and pension benefits had changed, he had been paid $640.00 more than he was entitled to receive, and that his benefits would be withheld until the overpayment amount was recouped.  The Veteran initiated an appeal of this matter by filing an NOD and requesting a waiver for the overpayment amount.  See October 2010 VA Form 21-4138.  A review of the Veteran's Virtual VA folder shows that in May 2011, the Committee on Waivers and Compromises approved his request for a waiver, and that he was notified of this decision in June 2011.  See May 2011 VA Form 4-1837.  Consequently, this matter is not before the Board.

The issue of service connection for a low back disability (under a merits analysis) is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The reopening of a claim of entitlement to service connection for a low back disability was denied by a June 1969 rating decision; an NOD was not received to initiate an appeal from that determination.

2.  Certain evidence that relates to an unestablished fact necessary to substantiate the claim for service connection for a low back disability has been received since the June 1969 rating decision.


CONCLUSIONS OF LAW

1.  The June 1969 rating decision which denied reopening a claim of entitlement to service connection for low back disability is final.  38 U.S.C.A. § 7105(c) (West 2002).

2.  New and material evidence has been received since the June 1969 denial of reopening a claim of service connection for low back disability, and the claim of service connection for low back disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  However, in light of the favorable decision as it relates to the issue of reopening the Veteran's claim of service connection for a low back disability, no further discussion of the VCAA is necessary at this point.  The matter of VCAA compliance with regard to the underlying service connection issue will be addressed in a future merits decision after action on that issue is undertaken as directed in the remand section of this decision.  

New and Material Evidence

A review of the record shows that the claim to reopen a claim for service connection for low back disability was denied by the RO in June 1969.  The Veteran was informed of the June 1969 decision and furnished notice of appellate rights by letter that same month.  However, he failed to file an NOD to initiate an appeal.  Moreover, no new and material evidence was received within one year of such notice.  Therefore, the June 1969 decision is final.  38 U.S.C.A. § 7105.  

Another request to reopen the Veteran's claim was received in October 2006.  By rating decision in April 2007, the RO denied the Veteran's claim to reopen.  The present appeal ensued.

The request to reopen the Veteran's claim for a low back disability involves an underlying claim of service connection.  Applicable law provides that service connection may be granted if it shown that the veteran suffers from a disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or diseases contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection also may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

VA law provides that a Veteran is presumed to be in sound condition, except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service, or where clear and unmistakable evidence establishes that an injury or disease existed prior to service and was not aggravated by service.  38 U.S.C.A. §§ 1111, 1132, 1137.

Congenital or developmental defects are not diseases or injuries in the meaning of applicable legislation for disability compensation purposes.  38 C.F.R. §§ 3.303(c),4.9.  VA's General Counsel has held, however, that service connection may be granted for diseases (but not defects) of congenital, developmental or familial origin if the evidence as a whole shows that the manifestations of the disease in service constituted "aggravation" of the disease within the meaning of applicable VA regulations.  VAOPGCPREC 82-90 (July 18, 1990); 38 C.F.R. § 3.303(c), 3.306.  VA General Counsel's opinion also states that although service connection cannot be granted for a congenital or developmental defect, such a defect can be subject to superimposed disease or injury, and if that superimposed disease or injury occurs during military service, service-connection may be warranted for the resultant disability.  VAOPGCPREC 82-90.

A preexisting injury or disease will be considered to have been aggravated during service when there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306(b).  See Falzone v. Brown, 8 Vet. App. 398, 402 (1995) (providing that the presumption of aggravation created by section 3.306 applies only if there is an increase in severity during service).

Applicable law also provides that a claim which is the subject of a prior final decision may nevertheless be reopened of new and material evidence is presented or secured.  38 U.S.C.A. § 5108.  New and material evidence is defined by regulation.  See 38 C.F.R. § 3.156.  "New" evidence means evidence not previously submitted.  "Material" evidence means existing evidence that by itself or when considered with previous evidence relates to an unestablished fact necessary to substantiate the claims.  New and material evidence can be neither cumulative nor redundant of the evidence at the time of the last final decision, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the June 1969 rating decision consisted of the Veteran's service treatment records (STRs); his DD-214; a letter from his private physician, Dr. R.J.P, dated September 1968; and the report of an April 1969 VA examination.  

The Veteran's STRs show that on August 1966 service entrance physical examination, a clinical evaluation of his spine and other musculoskeletal system was normal.  In October 1967, the Veteran reported that he had been told his posture was poor and "lopsided."  An orthopedic examination was conducted; it showed that he had marked scoliosis to the right such that his right hip jutted out "markedly."  His pelvis was also noted to tilt downward on the left side about 1/2 - 3/4 inches.  Postural abnormality with pelvic tilt was diagnosed, and a heel lift was provided for the Veteran's left shoe.  He was also referred for an X-ray of the lumbar spine; it showed scoliosis of the lumbar spine without other evidence of old or recent injury.

Four days later, also in October 1967, the Veteran complained of some pulling in his left back for a few days.  He was noted to be still tilted, and another 3/8-inch was added to his left heel lift for a total of 6/8-inches.  In November 1967, the Veteran's pelvis was noted to be still tilted downward on the left, and heel lifts were also prescribed for the right foot.  In January 1968, the Veteran was fitted with arches for his feet.  His posture was noted to be "much better" and he also walked better.  Several weeks later, also in January 1968, his pelvis was noted to be even and his back asymptomatic.  

In February 1968, the Veteran underwent a service separation physical examination.  A clinical evaluation of his spine and other musculoskeletal system revealed that he had right lumbar scoliosis with pelvic tilt, but with a full range of motion.  The examining physician stated, "Patient has had deformity of spine apparently from birth but only during past 4-5 months has he experienced any low back pain, and this started after he was fitted with a shoe lift."  The Veteran was then referred for an orthopedic evaluation to determine whether he should be retained in service.  On March 1968 orthopedic evaluation, the Veteran was noted to have lumbar scoliosis with a pelvic tilt to the left and pain in the right sacroiliac area.  His head and sacrum were also not in a straight line at normal posture.  His back examination was normal.  Based on the foregoing, the physician opined that the lumbar scoliosis existed prior to the Veteran's service, and recommended that he be separated from service.  

In May 1968, a Physical Evaluation Board found that the Veteran's lumbar scoliosis, manifested by mild pain on physical exertion and requiring a 3/4-inch left heel lift, existed prior to service without service aggravation.  The condition was disabling and permanent.  It was not due to misconduct, neglect, or unauthorized absence; and it was not incurred while the Veteran was entitled to receive basic pay.  The Veteran was determined to be unfit for service because of physical disability.

The Veteran's DD-214 shows he separated from service in June 1968.

In a letter dated in September 1968, Dr. R.J.P., stated he was writing to verify that the Veteran had been under his pediatric care from 1948 to 1957, and that during this timeframe he "never required any attention for any back ailment."

The April 1969 VA examination report shows that at the time of that examination, the Veteran complained of persistent back pain whenever he was doing yard work.  The examiner reviewed the record and could find no evidence of back trouble, although it was noted that the Veteran wore a shoe raise (measuring 3/4-inches) to balance his pelvis.  On physical examination, the Veteran's gait was normal although he walked with his legs more everted than normal.  Spinal curves were also normal except for moderate, right dorsal left lumbar scoliosis.  His pelvis was down 1 inch on the left.  Leg reflexes were active and equal; there was no atrophy of the legs.  There was only slight rotation of the spine in the sciatica position.  An X-ray was obtained; it showed moderate scoliosis of the dorsal vertebrae to the left and slight hypertrophic changes of the bodies of the dorsal vertebrae.  It also showed marked scoliosis of the lumbar vertebrae to the left, with rotation.  There was also lumbarization of the first sacral segment, with pseudarthrosis which was determined to be developmental.  Dorsolumbar scoliosis with moderate lumbosacral anomalies was diagnosed.

Evidence received since June 1969 includes VA treatment records showing that in addition to scoliosis, the Veteran now has a current diagnosis of degenerative disc disease in the cervical and lumbar spine.  See, e.g., October 2010 VA treatment record (noting that his past medical history includes degenerative disc disease of the cervical and lumbar spine) and November 2010 VA treatment record (reporting that a November 2010 X-ray of the Veteran's lumbar spine showed degenerative disc problems).  At the March 2012 Board video conference hearing, the Veteran testified that he believed his current back condition, scoliosis and degenerative disc disease, to be either the direct or aggravated result of his military service.  He noted further that it was not until service that he was aware he had a back problem.  These new details regarding the Veteran's current low back disability relate to the questions of he has a current disability that is related to his service, or whether he has a preexisting low back disability that was aggravated by his service.  See Shade v. Shinseki, 24 Vet. App. 110, 122 (2010) (Section 3.156(a) "must be read as creating a low threshold" which "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim.").  The credibility of this evidence is to be presumed for the purposes of the new and material evidence analysis.  Overall, the Board finds that this evidence is neither cumulative nor redundant of evidence that was of record at the time of the prior final rating decision, and relates to an unestablished fact necessary to substantiate the Veteran's claim for service connection for a low back disability.  Thus, the additional evidence received is new and material and is sufficient to reopen the claim of service connection for a low back disability.  See 38 U.S.C.A. § 5108.  


ORDER

New and material evidence has been received to reopen a claim of entitlement to service connection for a low back disability.  To this extent, the appeal is granted, subject to the directions set forth in the remand section of this decision.


REMAND

The RO denied the Veteran's claim of service connection for a low back disability, on the basis that new and material evidence had not been received to reopen a prior final decision.  The decision above reopens such claim, finding that new and material evidence has been received.  In conjunction with the readjudication of the Veteran's claim of service connection for a low back disability, the RO must arrange for any further development warranted.  Such development should specifically include a VA examination determine the nature and etiology of the Veteran's claimed disability.  See 38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following actions:

1. The RO should arrange for the Veteran to be examined by an appropriate examiner to determine the nature and likely etiology of all low back disorders.  It is imperative that the claims file be made available to and be reviewed in connection with the examination.  The examiner should clearly report all low back disorders found on examination, and should clearly indicate whether any such disorder is a congenital defect, a congenital disease, or an acquired disorder.  

     a)  If a disorder is a congenital disease (as opposed to a congenital defect), the examiner should offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that such congenital disease increased in severity during service beyond the natural progression of the disease. 

     b)  If a disorder is an acquired disorder, the examiner should offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that such acquired disorder was manifested during service or is otherwise causally related to service. 

2.  After completion of the above and any additional development which the RO may deem necessary, the RO should then review the expanded record and adjudicate the issue of entitlement to service connection for low back disability (under a merits analysis).  If the claim remains denied, the RO should issue an appropriate supplemental SOC and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


